42 A.3d 886 (2012)
210 N.J. 213
In the Matter of Salvatore ALFIERI, an Attorney at Law (Attorney No. XXXXXXXXX).
D-99 September Term 2010, 068091
Supreme Court of New Jersey.
May 24, 2012.

ORDER
This matter have been duly presented to the Court by the Disciplinary Review Board pursuant to Rule 1:20-10(b), on the granting of a motion for discipline by consent (DRB 11-013) of SALVATORE ALFIERI of MATAWAN, who was admitted to the bar of this State in 1983;
And the District VII Ethics Committee and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent had acted unethically and that respondent's conduct warranted a reprimand or lesser discipline;
And the Disciplinary Review Board having determined that respondent's conduct violated RPC 1.7(a)(2) and RPC 8.4(a), but that because of the de minimus nature of the misconduct, no discipline should be imposed;
And the Disciplinary Review Board having granted the motion for discipline by consent and having submitted the record of the proceedings to the Clerk of the Supreme Court for entry of an Order in accordance with Rule 1:20-16(e);
And the Court having determined from its review of the matter pursuant to Rule 1:20-16(b) that respondent's unethical conduct warrants discipline and that the appropriate quantum of discipline is an admonition;
And good cause appearing;
It is ORDERED that SALVATORE ALFIERI of MATAWAN is hereby admonished; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.